Citation Nr: 0409372	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-06 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disorder, characterized as residuals of a lateral 
meniscectomy of the left knee, with post-traumatic arthritis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By a rating action of January 1994, the 
RO denied the veteran's claim of entitlement to a rating in 
excess of 20 percent for his service-connected left knee 
disorder.  He perfected a timely appeal to that decision.  In 
September 1997 and December 1998, the Board remanded this 
matter for additional development.  In May 1999, the veteran 
presented testimony at a personal hearing, via 
videoconference, before a Veterans' Law Judge.  A transcript 
of the hearing testimony has been associated with the claims 
file.  In July 1999, the Board again remanded the case to the 
RO for still further development.  

By a rating action in October 2000, the RO denied the 
veteran's claim of entitlement to service connection for a 
neck condition secondary to a service-connected low back 
disorder.  The veteran perfected a timely appeal to that 
decision.  On October 25, 2001, the veteran appeared at the 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  
The veteran accepted this hearing in lieu of an in-person 
hearing.  A transcript of the videoconference hearing is of 
record.  

By a decision dated January 14, 2003, the Board denied the 
issues on appeal.  The veteran subsequently appealed this 
matter to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2003, the VA Secretary filed a 
motion with the Court, requesting that the Board decision be 
vacated and the case remanded for consideration of the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  By Order entered in April 2003, the Court 
granted this motion, vacated the January 2003 BVA decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the Joint Motion and the VCAA.  

In October 2003, the Board notified the veteran's 
representative that the claim had reached the Board and that 
further evidence and argument could be submitted.  In 
November 2003, the representative submitted further argument 
and evidence in support of the veteran's claims.  While the 
veteran waived RO consideration of the new evidence, since 
the case must be remanded for compliance with VCAA 
provisions, the service representative requested that the 
case be remanded to the RO for consideration of the new 
evidence in support of the claim for service connection for a 
cervical spine disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In the March 2003 Motion, the Secretary argued that a remand 
was required because the January 2003 Board decision on 
appeal did not present sufficient reasons to support its 
conclusion that the VA had provided adequate notice to the 
veteran of the information and evidence necessary to 
substantiate his claims for service connection on a secondary 
basis and for a higher rating for a left knee disorder.  In 
this regard, the Secretary indicated that, in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the Court held that 
failure by the Board to enforce compliance with the section 
5103(a) requirement for VA to inform the claimant of 
information or evidence necessary to substantiate the claim, 
as well as inform the claimant which evidence VA would seek 
to obtain and which evidence the claimant was to provide, was 
remandable error.  See Quartuccio, 16 Vet. App. at 186-187.  
In addition, the Secretary reported that in Charles v. 
Principi, 16 Vet. App. 370 (2002), the Court found that, 
although the Board had stated in its decision that the notice 
and duty-to-assist provisions under the VCAA had been 
satisfied, the Board failed to adequately discuss the amended 
duty to notify.  

According to the Secretary's Motion, the Board, in its 
January 2003 decision, had concluded that the duty to notify 
had been satisfied without adequately discussing which 
documents provided the required notice under 38 U.S.C. 
§ 5103(a).  See Charles, 16 Vet. App. at 373-74; see also 38 
U.S.C. § 7104(d)(1) (Board was required to provide a written 
statement of reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  
Although the evidence of record reflects that, in an Informal 
Hearing Presentation, dated in May 2002, the veteran's 
service representative stated that nothing further was 
offered and the case was being submitted for appellate 
deliberations and decision, the Secretary, in the Motion, 
found that the Board's January 2003 decision should be 
vacated and remanded for readjudication in light of the 
Court's holdings in Quartuccio and Charles.  Such a 
conclusion was reached even though the Board specifically 
noted that the discussion in the rating decisions, the 
statement of the case, the supplemental statements of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal had informed him of the 
information and evidence that was yet needed to substantiate 
his claims.  

In an Order, dated in April 2003, the Court granted the Joint 
Motion, vacated the Board's January 2003 decision, and 
remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 
2002), for compliance with the directives stipulated in the 
Motion.  Copies of the Court's Order and the Motion have been 
placed in the claims file.  

In light of the above, the Board will remand the veteran's 
claim to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  Although the Board, in its January 2003 
decision, pointed to specific documents of record that 
provided notice, the Motion nevertheless found the analysis 
wanting.  This strongly suggests that the documents 
identified by the Board did not in fact satisfy the VCAA 
duty-to-notify requirements.  To ensure that those 
requirements are indeed met, the Board will remand this case.  

Accordingly, this case is hereby remanded to RO for the 
following actions:

1.  The RO must review the claims file in 
order to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio and 
Charles, as well as the Secretary's 
Motion dated in March 2003.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, to include all the 
evidence submitted directly to the Board 
in November 2003, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  An appropriate period of time 
should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



